Name: Commission Regulation (EEC) No 2331/93 of 20 August 1993 repealing Regulation (EEC) No 2166/93 regarding that the market in peaches is in a state of serious crisis
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 210/12 Official Journal of the European Communities 21 . 8 . 93 COMMISSION REGULATION (EEC) No 2331/93 of 20 August 1993 repealing Regulation (EEC) No 2166/93 regarding that the market in peaches is in a state of serious crisis sion finding without delay that these conditions are fulfilled ; Whereas, in the case of peaches, the prices known to the Commission show that the conditions specified in the said Article 19a (3) are fulfilled ; whereas Regulation (EEC) No 2166/93 should therefore be repealed, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 638/93 (2), and in particular Article 19a (3) thereof, Whereas Commission Regulation (EEC) No 2166/93 (3) recorded that the market in peaches was in a state of serious crisis ; Whereas, pursuant to Article 19a (3) of Regulation (EEC) No 1035/72, purchasing of products offered during a period of serious crisis is suspended as soon as quotations remain higher than the purchase price plus 5 % of the basic price for two consecutive market days, the Commis ­ HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2166/93 is hereby repealed. Article 2 This Regulation shall enter into force on 21 August 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 August 1993 . For the Commission Rene STEICHEN Member of the Commission 0 OJ No L 118, 20 . 5 . 1972, p. 1 . 0 OJ No L 69, 20. 3 . 1993, p. 7. (3) OJ No L 194, 3 . 8 . 1993, p. 20.